Per Curiam :
We are of the opinion that, with one exception, the bill of particulars furnished sufficiently apprises the defendant of the nature of the plaintiff’s claim.
The complaint alleges that, according to the agreement between the parties, the plaintiff agreed to and did prepare the architectural and engineering drawings, plans, specifications and estimates necessary for the proper construction of a certain building and supervised the construction of the building in accordance with the plans and specifications and performed dll the general services of a contractor and superintendent of construction in and about the building. In the bill of particulars served, after stating in detail the nature of *572plaintiff’s claim, a further statement is inserted to the effect that the action is brought to recover for services rendered in “ performing all the general services of a contractor.” What these services were or their value is not indicated either in the complaint or in the bill of particulars served. The defendant is entitled, in order that he may properly prepare his defense, to have this information, and to this extent the order appealed from is modified by requiring the plaintiff to furnish a further bill of particulars stating in detail what he did and the value of the services rendered by him in “ performing all the general services of a contractor,” and, as thus modified, the order appealed from should be affirmed, without costs to either party.
Present—Patterson, O’Brien, McLaughlin, Hatch and Laugh-LIN, JJ.
Order modified as directed in opinion, and, as modified, affirmed, without costs.